DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 14 July 2022 fails to place the application in condition for allowance. 
Claims 1-8 and 12-23 are currently pending.
Claims 1-3, 6, 7, 12-14, 16, and 21 are currently under examination.
Claims 4-5, 8, 10, 15, 18, 20, 22, and 23 are currently withdrawn.
It is noted the claim status indicators provided in the claim amendments filed 14 July 2022 fail to label claims 4-5, 8, 10, 15, 18, 20 are not identified as withdrawn as indicated in the Non-Final Rejection maield 20 March 2022 elected without traverse. In an effort for compact prosecution, the action has been provided herein.

Status of Rejections
The rejection of claims 1-3, 6, 7, 9, 16, and 17 under 35 U.S.C. 102(a)(1) over Badia is herein withdrawn due to Applicant’s Amendment filed 14 July 2022.
The rejection of claims 1-3, 6, 7, 12-14, 16, and 21 under 35 U.S.C. 112(b) is herein withdrawn due to Applicant’s Amendment filed 14 July 2022.
The rejection of claims 1-3, 6, 7, 9, 16, and 17 under 35 U.S.C. 102(a)(1) over Davis is herein maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9, 11-14, 16, 17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al (Electrochimica Acta 55 (2010) 4468–4474).
As to claim 1, Davis discloses a method for immobilizing a polyionic species (Title Abstract. Polyelectrolyte) from a solution, the method comprising contacting the solution with a substrate comprising a plurality of oxidized organometallic species on a surface of the substrate (Fig. 1 with FUT which is oxidizedvia CV – section 2.3)  wherein the organometallic species comprises an iron organometallic, an ruthenium organometallic species, an osmium organometallic species, an cobalt organometallic species, or any combination thereof (iron in FUT as in Fig. 1)\, wherein the plurality of precursor organometallic species is oxidized by applying a potential to the substrate comprising the plurality of precursor organometallic species (Section2.3 “Ag/Agl electrode, Fig. 2 showing voltages applied which result in the oxidation of the ferrocene moiety “where QFc+ is the charge associated with the ferrocene oxidation determined through the integration of the voltammetric anodic peak corrected for the charging current”, and Section 3.1 “The oxidation, reduction and formal potential (E°) of the terminal ferrocene group in the monolayer…”).

As to claims 2, 3, and 6, Davis discloses using an organic linker, the cited 11-ferrocenyl-1- undecanethiol (FUT) (Section 2.1) which necessarily contains an alkylene group, and provides the organometallic species on a polymer backbone.

As to claim 7, Davis discloses using gold (Section 2.2).

As to claims 12 and 13, Davis further discloses applying a a potential bias between 0.1 and 1 V via one or more electrodes (Section2.3 “Ag/Agl electrode, Fig. 2 showing voltages applies).

As to claim 14, Davis further discloses applying the substrate with a polyionic species then applying potential (Section 3.2 of forming the layers and section 3.3 in examining the CV results thus applying the potential ).

As to claim 16, Davis disclose the precursor organometallic species of “ferrocenylalkanethiolates” in which ferrocene is oxidized to the ferrocenium ion thus presenting the coordinated iron ion. (See section 2.3).

As to claim 17, the polyelectrolyte of Davis must necessarily be a neutral compound or salt thereof, i.e. not neutral. (Section 3.2 at neutral pH).

As to claim 19, Davis discloses using a polycation with two or more amine groups )Fig. 1 PAH).

As to claim 21, Davis discloses wherein the solution comprises water (Section 2.1 “Milli-Q (>18 M) water was used in the preparation of all electrolyte solutions”).


Response to Arguments
Applicant’s arguments with respect to Davis have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant provides a summary of Davis on pg. 5- of the response. Applicant contends that Davis fails to disclose wherein the plurality of precursor species are oxidized via a voltage between 0.1 and 1 V by one or more electrodes.
Thus argument is not persuasive by virtue of Applicant’s own argument. Specifically, Applicant concedes on pg. 6 1st full paragraph “Section 2.3 of Davis characterized the electrode system and ferrocene oxidation of the electrodes produced in section 2.2 by cyclic voltammetry. Figure 2 provides the results of these experiments.” (emphasis added). Thus, Applicant clearly recognized that cyclic voltammetry results in the inherent oxidation of the ferrocene moiety of the FUT surface. Applicant further argues that the cyclic voltammetric measurements is not the same as the claimed method step of “applying…as recited in claim 1” (pg. 6 2nd paragraph) without actually specifying what is different. The electrochemical measurements inherently and necessarily result in the oxidation of the organometallic species as evidence by Applicant’s own concession. Davis explicitly calls out the ferrocene oxidation associated with the anodic peak of the CV profiles – see Fig. 2, section 2.3 “where QFc+ is the charge associated with the ferrocene oxidation determined through the integration of the voltammetric anodic peak”. Thus, evidence of this peak in the CV is clear evidence of the oxidation of the ferrocene in the layer. Section 3.1 explicitly recites “The oxidation, reduction and formal potential (E°) of the terminal ferrocene group in the monolayer were found to be 412, 382 and 397 mV, respectively.”. 
No further arguments are presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795